Appleton, C. J.
The plaintiff brings this action to recover damages for bodily injuries inflicted by way of punishment and causing disease of the spine and brain.
The defence claimed was, that the disease was the result of heredity, and not caused by the blows inflicted. Whether so or not involved grave questions of medical science. What was the *347nature of the plaintiff’s disease and how caused, and what that of her sister and the likeness between them, if any there was, were questions as to which experts could alone be called properly to testify.
Whether the testimony offered was that of a witness whose knowledge and experience would qualify him to give an opinion, .in matters where evidence of opinion is admissible, is to be determined by the court. The question is one of competency, and exceptions will not be sustained, unless it appears clearly that the exclusion was erroneous. It is not shown that the witness was an expert. If not, the rejection of the testimony was proper. To sustain the exceptions, it should affirmatively appear that there was error in the rulings. It does not so appear. Hawks v. Charlemont, 110 Mass, 110.

Exceptions overruled.

Barrows, Daneorth, Virgin and Syaionds, JJ., concurred.